



Exhibit 10.8
 
 
 
Services Agreement
Oaktree Capital Management, L.P.
and
Oaktree Capital Management (International) Limited


 
 
September 2018







 
1
 
 




--------------------------------------------------------------------------------





THIS SERVICES AGREEMENT (this “Agreement”) is made on 25 September 2018
BETWEEN:
(1)
Oaktree Capital Management, L.P. a Delaware limited partnership of 333 South
Grand Avenue, 28th Floor, Los Angeles, CA 90071 ("Oaktree US"); and

(2)
Oaktree Capital Management (International) Limited, a private limited company
(registered number 11311066) registered in England and Wales of Verde, 10
Bressenden Place, London, SW1E 5DH (the "Sub-Advisor").

RECITALS
(A)
Oaktree US is general partner and/or investment manager of the funds and
separate accounts referred to in Schedule 2 (the “Funds”).

(B)
The Funds were established under the applicable limited partnership or other
governing agreements (the "Fund Agreements").

(C)
The Sub-Advisor has been constituted for the purposes of carrying on the
business of a fund manager and advisor in the United Kingdom. The Sub-Advisor is
authorised and regulated by the United Kingdom’s Financial Conduct Authority
(the "FCA") under Part IV of the Financial Services and Markets Act 2000
("FSMA") (with registration number 814006).

(D)
The Sub-Advisor currently provides certain unregulated services to Oaktree US
under a services agreement dated 11 June 2018, which shall be terminated on the
date of this Agreement (the “Terminated Agreement”).

(E)
Oaktree US may in the future appoint the Sub-Advisor as a sub-advisor or
sub-manager in connection with such collective investment schemes, mutual funds,
separate accounts or companies as may be agreed from time to time (together, the
"New Fund(s)"), upon the terms and conditions set forth in this Agreement.

THE PARTIES AGREE AS FOLLOWS:
1.
APPOINTMENT AND SCOPE OF AUTHORITY

1.1
The parties hereby agree that the Terminated Agreement shall terminate and cease
to have effect for all purposes, and shall simultaneously be replaced by this
Agreement, with effect from 25 September 2018 (the "Effective Date"). For the
avoidance of doubt, the appointment of the Sub-Advisor to provide services to
Oaktree US shall be continuous before, on and after the Effective Date, but
shall have effect from and after the Effective Date solely subject to the terms
and conditions of this Agreement.

1.2
Oaktree US hereby confirms the appointment of the Sub-Advisor as sub-investment
manager and sub-advisor to the Funds and to provide the services set out in
Clause 2, and the Sub-Advisor accepts such appointments, on the terms and
conditions set forth in this Agreement.

1.3
Oaktree US furthermore hereby appoints the Sub-Advisor to provide certain
marketing and promotion services in relation to the Funds as set out in Clause
2, on the terms and conditions set forth in this Agreement and the Sub-Advisor
accepts such appointment.

1.4
The Sub-Advisor acknowledges that it is a relying adviser under the U.S.
Investment Advisers Act of 1940 (as amended) (the "Advisers Act") and the rules
and regulations promulgated thereunder. If and to the extent the assets of any
Discretionary Fund or Restricted Fund managed by Oaktree US are treated as "plan
assets" as determined pursuant to 29 C.F.R. 2501.3-101 (or any successor
thereto), the Sub-Advisor acknowledges that it will be a fiduciary for purposes
of the U.S. Employee Retirement Income Security Act of 1974 ("ERISA") with
respect to each employee benefit plan subject to section 406 of ERISA or section
4975 of the Internal Revenue Code of 1986 whose assets are deemed to be held by
the applicable Fund to the extent required under ERISA to continue to manage or
sub-advise the applicable Funds.

1.5
The appointment of the Sub-Advisor pursuant to this Agreement shall be subject
always to:



 
2
 
 




--------------------------------------------------------------------------------





(a)
the terms and conditions in the relevant Fund Agreements governing the Funds,
and the Sub-Advisor hereby agrees to observe the terms and conditions in such
Fund Agreements;

(b)
any restrictions, limitations or conditions on, or any amendments made to, the
Sub-Advisor's authority which may be imposed by Oaktree US as general partner
and/or investment manager of the Funds from time to time; and

(c)
Oaktree US’s power and authority to act at all times in respect of any of the
Funds as general partner and/or investment manager of the Funds (as applicable)

1.6
Without limiting the discretion of Oaktree US pursuant to Clause 1.5(b), Oaktree
US may limit the scope of the Sub-Advisor's appointment in respect of any of the
Funds by means of:

(a)
limiting the appointment to sub-advisory services in respect of a section of the
relevant Fund's portfolio of investments;

(b)
limiting the appointment to sub-advisory services in respect of a particular
investment or investments;

(c)
limiting the Sub-Advisor's responsibility in respect of the monitoring and/or
realisation of an investment or investments; or

(d)
retaining discretion to decide upon the acquisition, disposal, conversion or
underwriting of investments.

1.7
Without limiting the discretion of Oaktree US pursuant to Clause 1.5(b), Oaktree
US reserves the right as general partner and/or investment manager, in the
interests of the Funds, to undertake the management of the Funds' investments
and assets to the exclusion of the Sub-Advisor during any period in which the
Sub-Advisor is unable to perform its duties under this Agreement due to the
permanent or temporary absence of the investment professional(s) employed for
the time being by the Sub-Advisor (whether due to holiday, sickness or
otherwise).

1.8
The provisions in Clauses 1.5 to 1.7 shall have overriding effect against all
other provisions of this Agreement.

1.9
The Sub-Advisor shall act honestly, with due skill, care and diligence and
fairly and in the best interest of the Partnership in carrying out its
obligations under this Agreement and shall use all reasonable endeavours to
perform its obligations under this Agreement in accordance with FSMA, the FCA
Rules and any other laws, regulations, guidelines and guidance as may be in
force from time to time and applicable to the Funds and their business or to the
Sub-Advisor ("Applicable Law").

2.
SERVICES

2.1
Without limiting the discretion of Oaktree US pursuant to Clause 1.5(b), and
without prejudice to Clauses 1.6 and 1.7, the Sub-Advisor shall be appointed to
assist Oaktree US with the management of the investments and assets of the
Funds.

2.2
In connection with the appointment pursuant to Clause 2.1 but subject at all
times to Clause 1:

(a)
Oaktree US hereby delegates to the Sub-Advisor all such powers, authorities and
discretions as shall be necessary to enable the Sub-Advisor to perform its
duties as sub-manager under this Agreement; and

(b)
the Sub-Advisor shall have full power and authority hereunder to decide whether
the Funds should acquire or dispose of an investment and Oaktree US grants the
Sub-Advisor discretion, without consultation to Oaktree US, to:

(i)
make investment decisions with respect to invested assets of the Funds; and

(ii)
enter into such investment documents and effect such transactions (including, if
applicable, instructing the Custodian (as defined in Clause 5.1 below) of the
Funds in respect of transfers, withdrawals or receipts of money) as may be
necessary or proper in connection with the performance by the Sub-Advisor of its
duties hereunder.



 
3
 
 




--------------------------------------------------------------------------------





2.3
Without limiting the discretion of Oaktree US pursuant to Clause 1.5(b), and
without prejudice to Clauses 1.6 and 1.7, the marketing and promotion services
to be provided by the Sub-Advisor in respect of the Funds will be:

(a)
assisting Oaktree US to promote any Fund to potential investors in Europe and
the Middle East to facilitate subscriptions from such investors;

(b)
advising Oaktree US concerning all actions which it appears to the Sub-Advisor
that Oaktree US should consider taking to achieve effective promotion of
investor interest in such Funds;

(c)
attending, if so requested by Oaktree US, meetings held with such investors;

(d)
if required by Oaktree US, arranging the administration of and receiving and
collating application forms from such investors and passing the completed
applications to Oaktree US for processing; and

(e)
the provision of any other marketing service as Oaktree US may require from time
to time in Europe and the Middle East.

3.
FEES

3.1
In consideration of the provision of services under this Agreement, Oaktree US
will pay the Sub-Advisor such fees as may be agreed between the parties from
time to time (the "Service Fee").

3.2
At Oaktree US' discretion, the Service Fee shall be reduced by any management
fees received directly by the Sub-Advisor for investment management services
provided to any party pursuant to this Agreement. The Service Fee shall also be
reduced by any amounts earned on cash and cash-equivalents held by the
Sub-Advisor pursuant to this Agreement.

3.3
The Service Fee shall be reviewed by Oaktree US and the Sub-Advisor once
annually (or as the parties agree) for continued appropriateness and in
particular, to account for any changes in the Sub-Advisor's business.

4.
ADMINISTRATIVE FUNCTIONS

Oaktree US and its affiliates will provide all fund and investor accounting,
fund investor reporting, custodial services and similar administrative functions
required in respect of the Funds. Oaktree US will provide such services in a
manner and quality consistent with past practices in connection with the
management of the Funds.
5.
CUSTODY

5.1
All documents of or evidencing title to the Funds' investments shall be held in
safe custody facilities by a custodian to be selected by Oaktree US (the
“Custodian”) subject to the terms of a custody agreement made between Oaktree US
and the Custodian and subject to such other arrangements and procedures as may
be agreed between Oaktree US and the Custodian from time to time. The
Sub-Advisor shall at no time have custody or physical control of the invested
assets of the Funds nor shall it be liable for any act or omission of the
Custodian.

5.2
Oaktree US shall take such additional steps (in addition to the authorities and
powers hereby conferred) as are necessary to procure that the Sub-Advisor is
able, on behalf of Oaktree US, to operate the bank accounts of the Funds so far
as necessary for the Sub-Advisor to exercise all of its powers and discretions
and perform all of its duties under this Agreement.

6.
RECORDS AND REPORTS

6.1
The Sub-Advisor shall maintain proper and complete records relating to the
services to be provided under this Agreement for such period of time as may be
required under Applicable Law, including (as applicable, in respect of the
relevant Discretionary Funds) records with respect to the acquisition, holding
and disposal of securities on behalf of the Funds, details of all brokers used
and the aggregate dollar amount of brokerage commission paid in that regard to
each broker.



 
4
 
 




--------------------------------------------------------------------------------





6.2
Except as expressly authorised in this Agreement or as required by Applicable
Law, regulation or court order, or as directed by Oaktree US in writing, the
Sub-Advisor shall keep confidential the records and other information pertaining
to Oaktree US and the Funds or the investment assets the subject of this
Agreement (save for any records or information pertaining to the Sub-Advisor’s
own employees and affiliates, which shall be excluded from the obligations
contained in this clause). Upon termination of this Agreement, the Sub-Advisor
shall promptly, upon demand, return to Oaktree US all such records, except that
the Sub-Advisor may retain copies for its records as may be required by
Applicable Law, regulation or court order, and provided that the Sub-Advisor’s
confidentiality obligations shall continue in full force and effect with respect
to such retained records not within the public domain.

6.3
The Sub-Advisor shall provide to Oaktree US promptly upon request any
information available in the records maintained by the Sub-Advisor relating to
the Funds in such form as Oaktree US shall request.

7.
LIABILITY AND INDEMNIFICATION

7.1
In providing its services under this Agreement, the Sub-Advisor will discharge
its duties in accordance with the same standard of care established for Oaktree
US in the relevant Fund Agreements, and will be indemnified by each of the Funds
as an agent of Oaktree US in accordance with such Fund Agreements. To the extent
Oaktree US and its affiliates, directors, officers, employees, shareholders,
assigns, representatives or agents (apart from the Sub-Advisor) (collectively,
"Oaktree US Indemnities") suffer any liability, loss (including amounts paid in
settlement), damages or expenses (including reasonable attorneys' fees)
(collectively "Losses") in connection with the Funds, and:-

(a)
Oaktree US Indemnities are not indemnified by the Funds for such Losses under
the indemnification provisions of the applicable Fund Agreements;

(b)
such Losses were suffered by virtue of the Sub-Advisor's or its employees' acts
or omissions, or alleged acts or omissions under this Agreement; and

(c)
the Sub-Advisor (including its employees) is guilty of negligence or wilful
misconduct,

then the Sub-Advisor will hold Oaktree US Indemnities harmless and indemnify it
for such Losses; provided that the Sub-Advisor shall not be liable for actions
or omissions to act ordered by Oaktree US to which the Sub-Advisor objected in
writing at the time of such order.
7.2
The provisions of this Clause 7 shall survive the termination of this Agreement.

8.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

8.1
Each of Oaktree US and the Sub-Advisor represents and warrants to each other
that it is duly organised, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly authorised by all necessary
corporate action to enter into this Agreement and perform its duties as
described in this Agreement.

8.2
The Sub-Advisor hereby undertakes to Oaktree US that it will take all reasonable
steps within its power to remain an authorised person for the purposes of FSMA
in respect of the services to be provided by it hereunder, with a scope of
permission which will permit it to carry out its obligations and exercise its
powers under this Agreement, and that it will comply with those FCA Rules which
apply to the services to be provided hereunder.

9.
COMPLIANCE WITH FCA RULES

9.1
Oaktree US will be the Sub-Advisor's client for the purposes of the FCA Rules.
Accordingly, in conformity with the FCA Rules, a number of additional statements
and provisions are required to be included in this Agreement. Such additional
statements and provisions are set out in Schedule 1 hereof ("Additional FCA
Provisions"), which is hereby incorporated into and will form part of this
Agreement and will apply to the services to be provided pursuant to this
Agreement with effect from the Effective Date.

9.2
Nothing in this Agreement shall require or entitle the Sub-Advisor to act as the
alternative investment fund manager (as defined in the FCA Rules with effect
from 22 July 2013) of any Fund or New Fund which is an alternative investment
fund. The alternative investment fund manager of each Fund and New Fund which is
an alternative investment fund shall be Oaktree US, unless otherwise agreed.



 
5
 
 




--------------------------------------------------------------------------------





10.
TERM

10.1
Basic Term

In relation to each Fund, this Agreement shall terminate on the earlier of (a)
the expiration of the term of such Fund or (b) the date, if any, on which
Oaktree US (or any affiliate it has substituted in its stead in accordance with
such Fund's Fund Agreement) is removed as general partner of such Fund or (c)
the Sub-Advisor ceasing to be authorised and regulated by the FCA.
10.2
Early Termination

This Agreement may be terminated, either in respect of a Fund or in its
entirety, by either Oaktree US or the Sub-Advisor for any reason upon 30 days'
written notice to the other.
11.
TERMINATION CONSEQUENCES

11.1
Upon the termination of this Agreement, the Sub-Advisor shall co-operate with
Oaktree US and take all reasonable steps requested by Oaktree US in making an
orderly transition to allow for continuity of management and to ensure that such
termination shall not prejudice the completion of transactions already
initiated.

11.2
The Sub-Advisor shall forthwith upon termination deliver to Oaktree US a full
account including a statement of all investments then under management, the
income derived therefrom since the last report to Oaktree US, and the value at
which they were acquired. The Sub-Advisor shall also ensure that any documents
relating to Oaktree US assets over which it has control are released as soon as
practicable to Oaktree US or (if so instructed by Oaktree US) to any other party
as may be specified by Oaktree US.

11.3
Notwithstanding the termination of this Agreement, Oaktree US shall complete, or
shall procure that any successor manager of the Funds shall complete, all
investment transactions entered into by Oaktree US hereunder prior to the
termination date.

12.
COMPLAINTS PROCEDURE

If Oaktree US has any complaint about the performance of the Sub-Advisor it must
notify the Sub-Advisor Compliance Officer in writing at the address notified in
accordance with Clause 13.2 of this Agreement.
13.
MISCELLANEOUS

13.1
Governing Law

This Agreement is governed by the laws of England and Wales.
13.2
Notices

Any notices provided for in this Agreement shall be sent to the following
addresses or such other address as a party may designate in writing:


 
6
 
 




--------------------------------------------------------------------------------





To Oaktree US:
Oaktree Capital Management, LP
333 South Grand Avenue
28th Floor
Los Angeles
California 90071


Attention: Todd Molz, General Counsel
Facsimile: +1 (213) 830-8545 


To the Sub-Advisor:
Oaktree Capital Management (International) Limited
Verde, 10 Bressenden Place,
London SW1E 5DH
United Kingdom


Attention: Dominic Keenan, Europe Regional Counsel
Facsimile: +44 (0) 207 201 4601

All notices delivered by facsimile or hand shall be deemed given on the day
received. All notices mailed shall be deemed to have been given two business
days after they have been deposited as certified mail, return receipt requested,
postage paid and properly addressed.
13.3
Assignment

The Sub-Advisor may not assign (within the meaning of the Advisers Act) its
rights and obligations under this Agreement without the prior written consent of
Oaktree US.
13.4
Entire Agreement

(a)
This Agreement contains the entire agreement between Oaktree US and the
Sub-Advisor relating to the subject matter hereof and supersedes in its entirety
all other prior agreements and all amendments thereto between Oaktree US and the
Sub-Advisor relating to the subject matter hereof, including those agreements
referred to in Clause 13.4(b).

(b)
For the avoidance of doubt, it is agreed and acknowledged that the Terminated
Agreements are terminated with effect from the Effective Date and all of the
parties’ obligations and liabilities will cease with effect from the Effective
Date.

13.5
Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
13.6
Third Party Rights

13.7
Indemnified Parties which are not parties to this Agreement shall be entitled to
enforce their respective rights under Clause 7, subject as therein stated. Save
to this extent, any rights which would otherwise arise under the Contracts
(Rights of Third Parties) Act 1999 are hereby expressly excluded.

IN WITNESS whereof the parties have executed and delivered this Agreement as a
deed as of the date appearing on the first page.




 
7
 
 




--------------------------------------------------------------------------------






Executed as a deed by Oaktree Capital Management, L.P.


 
)
)
)
)
 
 
 
 
 
Authorised Signatory




 
/s/ Todd Molz


Authorised Signatory
 
/s/ Richard Ting



IN WITNESS whereof this deed has been executed and delivered on the date first
above written:




Executed as a deed by
 
Oaktree Capital Management (International) Limited, acting by two directors:


 
)
)
)
)
)


 


Director




Director






 


/s/Thomas Ware




/s/Dominic Keenan






 





 
8
 
 


